Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 11/24/2021.
Claims 9 and 20 are cancelled by the applicant.
Claims 1-8 and 10-19 are pending, where claims 1, 11 and 16 are independent.
The double patenting rejection set forth in the Non-Final Office Action is maintained since the Applicant has not submitted a Terminal Disclaimer. However, the response of the applicant in remarks page 6 "--- requests that the rejection be held in abeyance until allowable subject matter has been identified ---" is considered till final form.
The claim interpretation has been withdrawn because the arguments and amended claims overcome the rejection.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/11/2021 has been filed after the last office action of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive. 
As to pages 7-8, applicant argues Chan/Polykovskiy does not teach or suggest "measures a characteristic of the polymer synthesized by the chemical reactor; and determines whether the characteristic is within a defined range" as recited in claims 1 and 11. 
Examiner respectfully disagrees because (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)”; [0048-53] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140 -  measured data (X) include the pressure, temperature, densities, and velocities of the fluids - used along with the measured output pressure drop (Y) to train machine learning model 108”; [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, measured input variables (X) teaches "measures a characteristic of the polymer synthesized by the chemical reactor; and 
 (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function 
As to pages 8-9, applicant argues Chan/Polykovskiy does not teach or suggest "wherein the generator network upsamples a vector of noise to generate new data, and wherein the discriminator network is a binomial classifier that analyzes the training data and the new data" as recited in claims 5 and 16. However, in page 8 of the remarks, applicant acknowledges “Chan - employs a machine learning model to predict the values of unknown or unmeasurable parameters as a function of known measurements - machine learning model - to predict any update to settings (e.g., parameter values, temperature selection, pressure settings, flow rate, etc.) for a controller operating plant equipment that carries out the chemical processes 124, and 
Examiner respectfully disagrees because (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7, predicted or calculated data provides new data) in combination of the references obviously teach the argued limitations. Therefore Applicant’s arguments are not persuasive. 

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related co-pending applications (e.g. Application No. 16/444525, 16/444565 and 15/920290) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 10 and 16 of copending U.S. Patent application No. 16/444525 (USPGPub. No. 2020/0401110 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application No. 16/444565
US Application 16/444525 (USPGPub. No. 2020/0401110 A1)
Title 
GENERATING CONTROL SETTINGS FOR A CHEMICAL REACTOR
CONTROLLING A CHEMICAL REACTOR FOR THE PRODUCTION OF POLYMER COMPOUNDS
Claim 1. A system, comprising: 
a memory; 
a processor, operably coupled to the memory, wherein the processor that builds a generative machine learning model based on training data regarding a past chemical reactor operation, wherein the generative machine learning model generates a recommended chemical reactor control setting for experimental discovery of a polymer;
measures a characteristic of the polymer synthesized by the chemical reactor; and determines whether the characteristic is within a defined range.
1. A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a recommendation component that generates a recommended chemical reactor control setting for inverse synthesis of a polymer based on a target polymer characteristic and reactor training data.
Claims 2-8 and 10-19 are also provisionally obvious to the claims 1-20 of the U.S. Patent co-pending Application No. 16/444525 (USPGPub. No. 2020/0401110 A1).


	Claims 1, 11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of processor that builds a generative machine learning model based on training data regarding a past chemical reactor operation” of the application is equivalent to the limitation “recommendation component that generates a recommended chemical reactor control setting” of the co-pending application) in scope and they use the similar limitations and produce the similar end result of controlling a chemical reactor.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 10 and 16 of the co-pending application to arrive at the claims 1, 11 and 17 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-8 and 10-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chan, et al. (USPGPub No. 2020/0379442 A1) in view of Polykovskiy, et al. (USPGPub No. 2020/0082916 A1). 
As to claims 1, and 11, Chen discloses (Currently Amended) A system, comprising: 
a memory; a processor, operably coupled to the memory, (Chan [0123-126] “computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like - linked through communications network 70 to other computing devices” [abstract] [0004-20] see Fig. 1-15) 
wherein the processor that builds a generative machine learning model based on training data regarding a past chemical reactor operation, wherein the generative machine learning model generates a recommended chemical reactor control setting for [experimental discovery of a polymer] (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15, machine learning model ANN provides generative machine learning model based on stored data as past information and predict output as recommended reactor control setting);
measures a characteristic of the polymer synthesized by the chemical reactor (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)”; [0048-53] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140 -  measured data (X) include the pressure, temperature, densities, and velocities of the fluids - used along with the measured output pressure drop (Y) to train machine learning model 108”;  [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, measured input variables (X); and 
determines whether the characteristic is within a defined range (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS) - process modeling system 130 is generated when the calculated error of module 708 is acceptable, i.e., meets a predefined threshold”; [0048-53] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140 -  measured data (X) include the pressure, temperature, densities, and velocities of the fluids - used along with the measured output pressure drop (Y) to train machine learning model 108”; [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model”; [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, predicted or calculated values in the predefined threshold as defined range).

But, Chan does not explicitly teach experimental discovery of a polymer.
However, Polykovskiy discloses experimental discovery of a polymer Polykovskiy [0038-42] “machine learning techniques accelerate the invention of new drugs - discover novel molecular structures - new generative architecture - Adversarial Autoencoder - generates molecular structures based on various properties - ease of synthesis” [abstract] [0003-05] [0063-64] [0083-87] see Fig. 1-7, experimental drug discovery using machine learning techniques)
Chan and Polykovskiy are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain machine learning techniques in chemical process.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities experimental discovery of a polymer, as taught by Chan, and incorporating experimental drug discovery using machine learning techniques, as taught by Polykovskiy.  

As to claims 2 and 12, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the generative machine learning model is a variational autoencoder model trained via a gradient decent algorithm that optimizes a loss function with respect to parameters of an encoder and a decoder (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [abstract] [0038-42] [0063-64] [0083-87] see Fig. 1-7, encoder, decoder, loss functions are provided in Fig.1).

The combination further discloses The system of claim 2, wherein the generative machine learning model generates the recommended chemical reactor control setting by sampling a latent variable from a latent space and decoding the latent variable via the decoder (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - deterministic autoencoder - decoding distribution - parameterized by neural networks -Regularization of the latent space implemented by an adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z) - Encoder E is trained to modify the latent code” [abstract] [0063-64] [0083-87] see Fig. 1-7, encoder, decoder, loss functions are provided in Fig.1).
As to claims 4 and 14, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The system of claim 1, wherein the generative machine learning model is via a generative adversarial network model comprising a generator network and a discriminator network (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).
As to claims 5, and 15, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 4, wherein the generator network upsamples a vector of noise to generate new data, and wherein the discriminator network is a binomial classifier that analyzes the training data and the new data (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).
As to claim 6, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 5, wherein the generator network achieves a trained state based on the discriminator network being unable to discern between the training data and the new data, and wherein the recommended chemical reactor control setting is comprised within the new data generated by the generator network while the generator network is in the trained state (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).
As to claims 7 and 18, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the training data comprises a control setting implemented by a chemical reactor during the past chemical reactor operation (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [abstract [0123-126] see Fig. 1-15).
As to claim 8, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The system of claim 1, wherein the processor: operates a chemical reactor in accordance with the recommended chemical reactor control setting to synthesize the polymer (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [abstract [0123-126] see Fig. 1-15).



As to claim 10, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The system of claim 1, wherein the processor: updates the training data based on a determination made by the verification component (Chan [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract [0123-126] see Fig. 1-15).
As to claim 16, Chen discloses (Currently Amended) A computer program product for controlling a chemical reactor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Chan [0123-126] “computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like - linked through communications network 70 to other computing devices” [abstract] [0004-20] see Fig. 1-15) to:
generate, by a system operatively coupled to the processor, a generative machine learning model based on training data regarding a past chemical reactor operation, wherein the generative machine learning model generates a recommended (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15, machine learning model ANN provides generative machine learning model based on stored data as past information and predict output as recommended reactor control setting);

But, Chan does not explicitly teach experimental discovery of a polymer; wherein the generative machine learning model is via a generative adversarial network model comprising a generator network and a discriminator network, and wherein the generator network upsamples a vector of noise to generate new data, and wherein the discriminator network is a binomial classifier that analyzes the training data and the new data.
However, Polykovskiy discloses experimental discovery of a polymer Polykovskiy [0038-42] “machine learning techniques accelerate the invention of new drugs - discover novel molecular structures - new generative architecture - Adversarial Autoencoder - generates molecular structures based on various properties - ease of synthesis” [abstract] [0003-05] [0063-64] [0083-87] see Fig. 1-7, experimental drug discovery using machine learning techniques);
 wherein the generative machine learning model is via a generative adversarial network model comprising a generator network and a discriminator network (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7), and
wherein the generator network upsamples a vector of noise to generate new data, and wherein the discriminator network is a binomial classifier that analyzes the training data and the new data (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).
Chan and Polykovskiy are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain machine learning techniques in chemical process.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities experimental discovery of a polymer, as taught by Chan, and incorporating experimental drug discovery using machine learning techniques, as taught by Polykovskiy.  

As to claim 17, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The computer program product of claim 16, wherein the program instructions cause the processor to generate the generative machine learning model in a cloud computing environment (Chan [0123-126] “computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like - linked through communications network 70 to other computing devices” [abstract] [0004-20] see Fig. 1-15, cloud computing environment is shown in Fig. 13).
	
	Claim 20 (Cancelled). 

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. However, the amended independent claims 1 and 11 (a system and a method) are not mirror to the independent claim 16 (a computer program product). Plurality of “independent and distinct” claims make the application with more than one invention. However, the independent claims of one invention of the application may be independent claims of a method, a system and a device/apparatus and non-transitory computer readable medium or computer program product claims. The limitations of amended independent claims (a method, a system, and computer program product) should be mirror to each other to avoid the restriction requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Mihatsch, USP No. 6029157 A.
Mutha, et al. “On-line Nonlinear Model-Based Estimation and Control of a Polymer Reactor”, AIChE Journal, 43(11), pp. 3042-3058, (1997), 17 pages.
Sun, et al. CN100511042 (Chinese Patent). 
Cronin, USPGPub No. 20210233620 A1. 
Valpola, USPGPub No. 2020/0150601 A1.
Simonetta, et al. USPGPub No. 2020/0098449 A1. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119